Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[AltContent: arrow]
OFFICE ACTION

This Office action is responsive to Applicant's submission filed 07/01/2021.

Claims 1-22 are pending. 
[AltContent: arrow]
Priority
This application filed 07/01/2021 Claims Priority from Provisional Application 63/049,726, filed 07/09/2020.
[AltContent: arrow]

Information Disclosure Statement

Applicants' information disclosure statements (IDS) filed on 11/30/2021, have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
[AltContent: arrow]
Claim Objections
1.Instant claims 1, 15, 19, 21 are objected to because of the following informalities: for clarity of the claims, the recitation in claims:

- “wherein R1 is chosen from” should be amended to “wherein R1 is selected from the group consisting of…”

-“and an optional counterion may be associated with the compound” should be rephrased: “and if R4 is present then the compound comprises a counterion selected from the group consisting of…”.  

-“and C1-C6 alkyl, wherein the C1-C6 alkyl may be substituted”, should be replaced with  “and a substituted or unsubstituted C1-C6 alkyl, wherein the substituted C1-C6 alkyl comprises a group selected from group consisting of carboxylates”

2.Instant claims are objected to because of the following informalities: replace capitalized “Claim” with lower case. 
Appropriate correction is required.
[AltContent: arrow]
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, 19 and 20 recite: “(including 2 and 5)” rendering said claims and their dependent claims ambiguous because is unclear if  the limitations in the parenthesis is part of the claims.
[AltContent: arrow]
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 21  are rejected under 35 U.S.C. 102(a)(1) and 102(a)(1) as being anticipated by  WO2019036030 by Du, 02/21/2019 (“the ‘030 publication”; cited by Applicants in IDS).
The Applicant claims, in claim 15, a compound of formula 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 wherein R1 is chosen from hydrogen, an oxygen atom, and C1-C6 alkyl, wherein the C1-C6 alkyl may be substituted with carboxylates, hydroxyls, sulfonyls, or sultanates; n is an integer from 2 to 5; R2 is Cs-C12 alkyl; R3 is C3-C10 alkyl. Claim 21 recites a composition comprising the compound of claim 15.
The ‘030 publication teaches compounds 4-4 on page 53; 6-1 on page 54; 7-1 on page 55 and liquid compositions which corresponds to compounds of claimed formula on claims 15 and 21 wherein variable R1 is H, n is 5; R2 is C5-12 alkyl; and R3 is C3-10 alkyl. 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

[AltContent: arrow]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.Claims 1-11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 08231478, 09/10/1996, by Tatezawa (cited in PTO892 attached herewith; machine translation provided).
Instant claim 1 is drawn to a compound of formula 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 wherein R1 is chosen from hydrogen, an oxygen atom, and C1-C6 alkyl, wherein the C1-C6 alkyl may be substituted with carboxylates, hydroxyls, sulfonyls, or sultanates; n is an integer from 2 to 5; R2 is Cs-C12 alkyl; R3 is C3-C10 alkyl. Claims 19 and 20 recites a composition comprising the compound of claim 1 in water.
The ‘478 publication teach preparation of cationic quaternary ammonium salts of formula (I): 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

wherein when variables R1-R3  are C1-4 alkyl; R4, R5 are the same or different linear or branched alkyl group or an alkenyl group having 7 to 17 carbon atoms; and m is zero as such  A is absent , X is an anionic group including halogen atom, a sulfate, a carboxy, n is an integer of 2 to 5, encompass the scope of compounds of claimed formula and corresponding quaternary salts of formula in claim 2, 4, 7. 
The prior art teach that the quaternary ammonium lipids are surfactants ( [0032] of the translation, show the same utility as instant application.
	Regarding claims 3, 5, 6, 8,9, 10, 11, it is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)).
 Regarding instant claims 19 and 20, the ‘478 publication teach solvents for the quaternary ammonium compounds including water, methanol, ethanol, etc. on [0031]. 
The difference between the prior art and the instant is that the prior art does not teach preparative example of  compound wherein in formula (1) variables R5 and R4 are C5-12 or C3-C10 alkanoyl.
 The preparative examples of the prior art include compounds with longer alkyl chain e.g. C16,  C17 ( chem formula 20 on [0041], formula  22 on [0044]) 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

A prima facie case of obviousness based on structure exists if the prior art suggests to one of ordinary skill in the art to make the substitution or modification. In re Tabor, 502 F.2d 775 (CCPA 1974).  It has been held several times that structurally similar compounds are obvious over one another.  See, e.g., In re Payne, 606 F.2d 303, (CCPA 1979) (An obviousness rejection based on similarity in chemical structure and function entails motivation of one skilled in the art to make the claimed compound with an expectation that compounds similar in structure will have similar properties.  When prior art compounds essentially "bracket" the instantly claimed compound, one of ordinary skill in the art would clearly be motivated to make the claimed compound.).

MPEP 2141 provides that exemplary rationales that may support a conclusion of
obviousness include (E) " Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In the instant case, before the effective filing date of the claimed invention based on structural similarity, one of ordinary skill in the art would have an expectation of success in making and using the claimed compounds because of the structural similarity between the prior art and the instantly claimed compounds and a suggestion to try various combination of variables on the core structure: R4, R5 are the same or different linear or branched alkyl group or an alkenyl group having 7 to 35 carbon atoms which  overlaps with claims C5-C12 of C3-C10 i.e. R2 and R3 in the instant application.  
In other words, the  ‘478 publication which describe quaternary ammonium compounds  that are useful surfactants, showing the  utility as instant application,  and  the prior art  as a whole suggests that variables R4 and R5 as C7-C10, 12 may be used in the same location of core structure, that would have motivated the skilled artisan to utilize the C7-C10, 12 alkyl structural motif  at the same site of core structure and salts thereof and have reasonable expectation of success in obtaining claimed  compounds suitable as surfactants. In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill in the art would be motivated to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the desired utility.
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Therefore, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
2.Claims 15-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019036030 by Du, 02/21/2019 (“the ‘030 publication”; cited by Applicants in IDS).
The ‘030 publication teach lipid compounds of structure (I) or a pharmaceutically acceptable salt, tautomer or stereoisomer thereof, wherein X, Y, L 1, L2, L3, G1, G2 and G3 are as defined on page 28-30.  Use of the compounds as a component of lipid nanoparticle formulations for delivery of a therapeutic agent, compositions comprising the compounds and methods for their use (abstract).
The ‘030 publication teaches compounds 4-4 on page 53; 6-1 on page 54; 7-1 on page 55 and liquid compositions which corresponds to compounds of claimed formula on claims 15 and 21 wherein variable R1 is H, n is 5; R2 is C5-12 alkyl; and R3is C3-10 alkyl. 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Regarding instant claim 21, the ‘030 publication teach liquid pharmaceutical compositions which may include one or more of the following adjuvants: sterile diluents such as water ( page 39). 
The difference between claim 16 and the compound 4.4 of the ‘030 publication is the particular salt: free base versus hydrochloride.
However, the cited refence the ‘030 publication teach the Pharmaceutically acceptable salt" of compounds which includes both acid and base addition salts which include hydrochloric acid  (page 25). 
Therefore the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide some suggestion that would have motivated the skilled artisan to choose the salt species according to a desired effect To one of skill in the art, the stated difference would be an obvious change.  
Regarding claims 17-18, it is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). 
In 2007, the Supreme Court clarified that standard for obviousness in KSR International Co. v. Teleflex Inc., USPQ2d, 1385, 1398; 127 SCt 1727; 167 Led2d 705; 550 US 398 (2007) (stating: “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. . . .  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”)
In this case, the use of common organic salts, such as hydrochloride, were known options within the technical grasp of one of ordinary skill in the art at the time of invention.  Success in the use of such salts would have been expected to work because the ‘’030 publication  expressly contemplated their preparation as stated on page 25.        Therefore, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
[AltContent: arrow]
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 14-17, 20 of copending Application No. 17/373,706. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘706 application claims a composition comprising water  a surfactant with the structure in claim 1, 13, 16, 20, which reads on the claimed species of instant claims 2, 4, 7, 9, 12, 16.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2.Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/372,369 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘369 application claims a composition comprising water  a surfactant with the structure in claim 1 , 3, 7, 12, 17 which reads on the claimed species of instant claims 2, 4, 7, 9, 12, 16. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
3.Claims 1-19, 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/372,373. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘373 application claims a composition comprising a surfactant with the structures which reads on the claimed species of instant claims 2, 4, 7, 9, 12, 16. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not been patented.
4.Claims 1-19, 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 10, 11 of copending Application No. 17/373,713. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘713 application claims a formulation comprising a surfactant with the structure in claims 1, 5 and 11, which reads on the claimed species of instant claims 2, 4, 7, 9, 12, 16.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not been patented.
5.Claims 1-14, 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 ,6 , 7, 11-15 of copending Application No. 17/373,707. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘707 application claims a composition comprising a surfactant with the structure in claims 1 and 15, which reads on the claimed species. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not been patented.
6.Claims 1-19, 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-14, 15, 18-24 of copending Application No. 17/372,371 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘371 application claims a formulation  comprising a surfactant with the structure in claim 1, 8-14, 18-24 which reads on the claimed species of instant claims 2, 4, 7, 9, 12, 16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/373,702 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘702 application claims a composition comprising a surfactant with the same  structure; the surfactant of claim 10 which reads on the claimed species of instant claim 2. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8. Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11 of copending Application No. 17/196,886. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘886 application claims a composition comprising water and a surfactant with the structure which is isomer  of the claimed compounds-linear alkyl versus branched alkyl. 
The predecessor to the Federal Circuit held several times that structurally similar compounds are obvious over one another.  In re Jones, 162 F.2d 638 (CCPA 1947) (Absent unexpected results, one of skill in the art would expect compounds that differ in only the position of a substituent to possess similar chemical and physical properties); In re Norris, 179 F.2d 970, 84 USPQ 458, 461 (CCPA 1950) (A novel and useful chemical compound, which is isomeric with compounds of prior art, is not patentable where new compound is not shown to possess new and unexpected utilities.); In re Payne, Durden, and Weiden, 606 F.2d 303, 203 USPQ 245, 254-5 (CCPA 1979) (An obviousness rejection based on similarity in chemical structure and function entails motivation of one skilled in the art to make the claimed compound with an expectation that compounds similar in structure will have similar properties. 
"It is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship . . . to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.", as previously indicated by the Federal Circuit (MPEP 2143).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 1-22 are rejected. 
[AltContent: arrow]

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622